DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

In the amendment dated 06/29/2022, the following has occurred: Claim(s) 1, 3, 15-16, and 19-20 have been amended. 
Claim(s) 1-20 are pending.
Response to Arguments
Applicant’s arguments, see Remarks, filed 06/29/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The U.S.C 103 rejection of claims 1-20 has been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “welding” in claims 1, 16 and 19 is used by the claim to mean “melting,” while the accepted meaning is “the joining of two components.” The term is indefinite because the specification does not clearly redefine the term.
The first welding step creates a weld portion which does not overlap a joint line between the two substrates. In other words, the first step melts both sides of the two substrates but those substrates do not cross the joint line and join together. The ordinary meaning of “welding” and “weld portion” refers to the act of joining two metals and the portion where the two metals are joined together, respectively. However, the actual method step does not result in welding or a weld rather a melting step which creates melted portions on the substrates on both sides of the joint line.
Examiner’s note: If applicants choose to amend the term “welding” with respect to the first step all other recitation of “welding” with respect to the first step in the dependent claims must also be changed.
Claims 2-15, 17-18, and 20 are rejected based on dependency.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under double patenting and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose a method of welding a joint line between two substrates by first melting the substrates on the both sides of the joint line, without allowing the two substrates to overlap the joint line and join together and then in a second step increase the melt volume and penetration depth. All welding involves the act of melting and joining of two metals, however, the prior art of record does not break the melting and joining into two separate steps for the purpose of reducing mismatch between the two substrates.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/102,809  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because
Claim 1 is disclosed by claim 1 and 3 of copending application. The differences between the two claims is that claim 1 of copending application 
recites “compensating for the mismatch” instead of “reducing the mismatch,” however, “compensating for the mismatch” clearly suggest “reducing” the mismatch, and
does not recite “form a weld portion that does not overlap a joint line” instead it recites “welding on both sides but not overlapping a joint line between the at least two substrates,” however, claim 3 includes further limitation that the linear weld segments are biased towards but not overlapping the joint line which will read on the limitations in claim 1 of the instant case.
Pending claims
Reference claims
Claim 2. The method according to Claim 1, wherein evaluating the at least one weld joint comprises identifying edges and center points of the at least two substrates, angular alignment of the at least two substrates relative to each other, gaps between the at least two substrates, and a vertical offset between the at least two offset conditions.
Claim 2. The method according to Claim 1, wherein evaluating the at least one weld joint comprises identifying edges and center points of the at least two substrates, and at least one of angular misalignment between the at least two substrates, a gap between the at least two substrates, a vertical offset between the at least two substrates, a lateral offset between the at least two substrates, a difference in reflectivity between the at least two substrates, a difference in geometric shape between the at least two substrates, a difference in chemistry between the at least two substrates
Claim 3. The method according to Claim 1, wherein the first welding step comprises welding linear weld segments that are biased towards but do not overlap overlapping the joint line between the at least two substrates and the second welding step comprises oscillatory welding along the joint line between the at least two substrates.

Claim 3. The method according to Claim 1, wherein the first welding step comprises welding linear weld segments biased towards but not overlapping the joint line between the at least two substrates and the second welding step comprises circular or elliptical welding over the joint line between the at least two substrates.

Claim 4. (Original) The method according to Claim 1, wherein the at least two substrates comprise a wire and a connector.

Claim 5. (Original) The method according to Claim 1, wherein the at least two substrates comprise a hairpin wire and a connector.

Claim 6. (Original) The method according to Claim 1, wherein the at least two substrates comprise an end of a hairpin wire and a connector.

Claim 6. The method according to Claim 1, wherein the at least two substrates comprise a hairpin wire butted against a tab connector.

Claim 7. (Original) The method according to Claim 6, wherein the at least two substrates comprise a plurality of hairpin wire-connector pairs and welding the at least two substrates together comprises welding the plurality of welding hairpin wire-connector pairs together by executing the first welding step and the second welding step on each of the plurality of hairpin wire-connector pairs.

Claim 10. The method according to Claim 1, wherein the at least two substrates comprise a plurality of hairpin wires and welding the at least two substrates together comprises welding a plurality of welding hairpin wire connections together by executing the first welding step and the second welding step on each of the plurality of hairpin wire connections.

Claim 8. (Original) The method according to Claim 7 further comprising assembling an electric motor stator via welding the plurality of welding hairpin wire-connector pairs together.

Claim 11. The method according to Claim 10 further comprising assembling an electric motor stator via welding the plurality of welding hairpin wire connections together.

Claim 9. (Original) The method according to Claim 8, wherein the plurality of hairpin and connector pairs are laser welded together with a weld travel speed between 50 mm/s and 300 mm/s.


Claim 12. The method according to Claim 11, wherein the plurality of hairpin wire connections are laser welded together with a weld travel speed between 100 mm/s and 500 mm/s.

Claim 10. (Original) The method according to Claim 1, wherein the at least two substrates are vertically misaligned from each other and the first welding step reduces the vertical misalignment before the second welding step.

Claim 9. The method according to Claim 1, wherein the at least two substrates are vertically misaligned from each other and the first welding step reduces the vertical mismatch before the second welding step.


Claim 11. (Original) The method according to Claim 1, wherein the at least one weld joint between the at least two substrates is evaluated with an electronic vision system.

Claim 13. The method according to Claim 11, wherein the plurality of hairpin wire connections is evaluated with an electronic vision system.

Claim 12. (Original) The method according to Claim 11, wherein the electronic vision system identifies at least one of a position of each the at least two substrates, a size of each the at least two substrates, one or more edges of each the at least two substrates, a gap between the at least two substrates, an angle between the at least two substrates, and a vertical offset between the at least two substrates.

Claim 14. The method according to Claim 13, wherein the electronic vision system identifies at least one of a position of each of the plurality of hairpin wire connections, a size of each hairpin wire forming each of the plurality of hairpin wire connections, one or more edges of each hairpin wire forming each of the plurality of hairpin wire connections, an angular misalignment between each hairpin wire forming each of the plurality of hairpin wire connections, a gap between each hairpin wire forming each of the plurality of hairpin wire connections, a vertical offset between each hairpin wire forming each of the plurality of hairpin wire connections, a lateral offset between each hairpin wire forming each of the plurality of hairpin wire connections, a difference in reflectivity between each hairpin wire forming each of the plurality of hairpin wire connections, a difference in geometric shape between each hairpin wire forming each of the plurality of hairpin wire connections, and a difference in chemistry between each hairpin wire forming each of the plurality of hairpin wire connections.

Claim 13. (Original) The method according to Claim 12, wherein the electronic vision system is co-axial to a laser beam welding the at least two substrates together.

Claim 15. The method according to Claim 14, wherein the electronic vision system is co-axial to a laser beam welding the at least two substrates together.

Claim 16. (Currently Amended) A method of joining electrical wiring together, the method comprising: evaluating a weld joint between a hairpin wire and a connector; determining a mismatch between the hairpin wire and the connector; welding at least two weld segments that are biased towards but do not overlap a joint line between the hairpin wire and the connector to reduce the mismatch between the hairpin wire and the connector during a first welding step; and oscillatory welding along the joint line between the hairpin wire and the connector to increase melt volume and penetration depth of the at least two weld segments during a second welding step.

Claim 16. A method of joining electrical wiring together, the method comprising: evaluating a weld joint between at least two hairpin wires; determining mismatch between the at least two hairpin wires; welding at least two weld segments biased towards but not overlapping a joint line between the at least two hairpin wires during a first welding step; and circular or elliptical welding over the joint line between the at least two hairpin wires during a second welding step.

Claim 1. “…increasing melt volume and penetration depth of a weld between the at least two substrates with a second welding step”
Claim 17. (Original) The method according to Claim 16, wherein the weld joint is evaluated with an electronic vision system and the evaluating comprises identifying edges and center points of the hairpin wire and the connector, an angular alignment of the hairpin wire and the connector relative to each other, one or more gaps between the hairpin wire and the connector, and a vertical offset between the hairpin wire and the connector.

Claim 17. The method according to Claim 16, wherein the weld joint is evaluated with an electronic vision system and the evaluating comprises identifying edges and center points of the at least two hairpin wires, and at least one of an angular misalignment between the at least two hairpin wires, a gap between the at least two hairpin wires, a vertical offset between the at least two hairpin wires, a lateral offset between the at least two hairpin wires, a difference in reflectivity between the at least two hairpin wires, a difference in geometric shape between the at least two hairpin wires, and a difference in chemistry between the at least two hairpin wires.

Claim 18. (Original) The method according to Claim 17 further comprising assembling an electric motor stator via welding the ends of a plurality of hairpin wires and a plurality of connectors together with the first welding step and the second welding step.


Claim 18. The method according to Claim 17 further comprising assembling an electric motor stator via welding the ends of a plurality of hairpin wires together with the first welding step and the second welding step.

Claim 19. (Currently Amended) A method of joining electric motor stator wiring, the method comprising: evaluating weld joints between hairpin wire-connector pairs of a stator winding with an electronic vision system; determining a mismatch between the hairpin wire-connector pairs with the electronic vision system and transmitting at least one mismatch parameter to a laser welding system; laser welding linear weld segments that are biased towards but not do overlap overlapping a joint line between each of the hairpin wire-connector pairs to reduce the mismatch between the hairpin wire-connector pairs during a first weld step and forming a weld across the joint line as a function of the at least one mismatch parameter; and oscillatory welding along the joint line between each of the hairpin wire- connector pairs during a second weld step.

Claim 19. A method of joining electric motor stator wiring, the method comprising: evaluating weld joints between hairpin wire connections of a stator winding with an electronic vision system; determining mismatch between each of the hairpin wire connections with the electronic vision system and transmitting at least one mismatch parameter to a laser welding system for each of the hairpin wire connections; laser welding linear weld segments biased towards but not overlapping a joint line between each of the hairpin wire connections during a first welding step and forming a weld across the joint line as a function of the at least one mismatch parameter; and oscillatory welding over the joint line between each of the hairpin wire connections during a second welding step.

Claim 1. “…compensating for the mismatch…”
20. (Currently Amended) The method according to Claim 19 further comprising assembling an electric motor stator via welding the hairpin wire- connector pairs together with the first welding step and the second welding step.

20. The method according to Claim 19 further comprising assembling an electric motor stator via welding each of the hairpin wire connections together with the first welding step and the second welding step.


Claim 16 is disclosed by claim 1 and 16 of the copending application. Claim 16 does not disclose “increase melt volume and penetration depth of the at least two weld segments during a second welding step,” however, claim 1 recites that the second step is for increasing the melt volume and penetration depth of the at least two weld segments during a second welding step. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified claim 16 of the copending application to incorporate the teachings of claim 1 of the copending application. Doing so would have the benefit of increasing the melt volume and penetration depth.
Claim 19 is disclosed by claim 1 and 19 of the copending application. Claim 19 does not disclose “reduce the mismatch,” however, claim 1 recites that the first step in a near identical method is for compensating for the mismatch. One of ordinary skill in the art would understand that “compensating for the mismatch” clearly suggests “reducing” the mismatch. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified claim 19 of the copending application to incorporate the teachings of claim 1 of the copending application. Doing so would have the benefit of compensating for the mismatch.
Claims 2-13 and 17-18 is disclosed by claims 1-2, 6, 9-18 of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMPSON A CHEN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOHN J NORTON/Primary Examiner, Art Unit 3761